Citation Nr: 1646618	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Carter, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2013, the Board remanded the case for additional evidentiary development and readjudication.  Upon return, the Board remanded the case again for readjudication in March 2014.  The case has been returned to the Board for appellate review.
   
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the October 2013 VA medical opinion.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise while in service.  

2.  The Veteran has a current bilateral hearing loss disability for VA purposes and tinnitus.

3.  Symptoms of bilateral hearing loss and tinnitus have not been continuous since separation from service.

4.  Chronic bilateral hearing loss and tinnitus disabilities did not manifest to a compensable degree within one year of separation from service, were not noted to be chronic during service, did not have onset during service, and are not otherwise related to service. 
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3,307, 3.309, 3.385 (2015).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3,307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a VA examination, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as organic diseases of the nervous system which include sensorineural hearing loss and tinnitus, when manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see M21-1, Part III.iv.4.B.4.a (Nov. 8, 2016); see also Cromley v. Brown, 7 Vet. App. 376, 378 (1995) (sensorineural hearing loss); see also Fountain v. McDonald, 27 Vet. App. 258, 266-67 (2015) (tinnitus).

At the outset, review of the evidentiary record shows the Veteran has current diagnoses of bilateral hearing loss for VA purposes and tinnitus during the appeal period.  

As noted in the March 2010 VA ability Benefits Questionnaire (DBQ) audiological examination report, the Veteran's speech recognition scores using the Maryland CNC Test result were 88 percent in the right ear and 92 percent in the left ear.  See 38 C.F.R. § 3.385.  His auditory thresholds in the 3000 Hertz range were 65 decibels in the right ear and 50 decibels in the left ear.  Id.  Moreover, the Veteran demonstrated auditory thresholds greater than 26 decibels in the 1000, 2000, 3000, and 4000 Hertz ranges in the right ear.  Id.

With regard to tinnitus, the Veteran reported at the March 2010 VA DBQ examination that he has constant tinnitus in the right ear.  He also informed the examiner that the left ear has the same type of sound intermittently and when present is an off/on broken signal.  Moreover, following audiological evaluation in January 2009, a private physician noted the Veteran has constant tinnitus in the right ear.  See Charles v. Principi, 16 Vet. App. 370 (2002).    

The element of an in-service occurrence of noise exposure has been met in this case.  The Veteran is competent to report that he was exposed to loud noise in service.  Specifically, at the March 2010 VA DBQ examination, he reported exposure to noise from tanks, on two incidents, during Advanced Individual Training (AIT) at Fort Knox without the use of hearing protection devices while in service.  

In the March 2009 VA Form 21-526, the Veteran reported his bilateral hearing loss began in May 1971 and has been privately treated since January 2009.  He also explained, as he similarly did in an October 2015 personal statement, that from May to June of 1971 while stationed at Fort Knox he was trained in AIT as an armored crewman.  While on the firing range he participated in firing M48A1 tanks, taking turns as driver and load gunner.  On one incident, both tanks to his right and left sides fired.  He reportedly told his comrades that he was going to the medic and they laughed at him so he never did and hoped it would clear on its own.      

The Veteran's statements are credible because his statements are supported by his service personnel records which note his military occupational specialty included armor crewman team leader (11E20), he completed foreign and/or sea service for over one year, and he received the sharpshooter qualification badge with rifle bar and marksman qualification badge with pistol bar.  Moreover, his lay statements regarding in-service noise exposure have been consistent throughout the course of the appeal.  Given the Veteran's competency to report noise exposure and the reported noise exposure's consistency with his military duties, the Board finds the Veteran was exposed to loud noise while in service.

Next, the element of a nexus between the current diagnoses of bilateral hearing loss and tinnitus and the in-service loud noise has not been met in this case.

Throughout the appeal, the Veteran alleges that his exposure to loud noise while in service, specifically at Fort Knox, caused his current bilateral hearing loss and tinnitus.  In the March 2009 VA Form 21-526, the Veteran reported his bilateral hearing loss and tinnitus began during service in May 1971, he has been privately treated since January 2009, and has had ringing in the right ear and worsened hearing since the described incident at Fort Knox.  At the March 2010 VA DBQ examination, the Veteran reported the incidents at Fort Knox caused the ringing to start in his ears, and tinnitus has been present in the right ear since AIT training.  In the June 2010 VA Form 9, the Veteran reported 

his work in the construction field did not subject [him] to the type of loud noises that would cause the type of hearing loss and tinnitus that [he] suffer[s] from today.  [His] hearing loss and tinnitus were caused by the firing of the big guns in service.  [He] suffered from acoustic trauma in service.  This type of trauma is not caused by noise in the construction industry that [he] worked in.

Most recently, the Veteran reported in the October 2015 personal statement that he has had ringing in both ears since the described incident at Fort Knox in 1971.  

Review of the Veteran's service treatment records reveals normal hearing at entrance into service, but are silent for any audiogram testing results at the time of his separation from service, as noted on the February 1973 separation examination report.  Nevertheless, the Veteran reported on the February 1973 Report of Medical History to not having or ever having had a history of ear trouble or hearing loss.  Examination of the ears was described as normal at entry and separation.

At the March 2010 VA DBQ examination, the Veteran further reported to the examiner that he worked in the construction field for 40 years without the use of hearing protection devices, and he denied recreational type noise exposure.  Following clinical evaluation and a review of the claims file, to include consideration of continuous symptoms of tinnitus since service, the VA examiner concluded that 

[g]iven that [the Veteran] was exposed to two years of artillery noise in the military and that he had 40 years of noise exposure from construction type noise and without evidence of hearing loss at the time of discharge or within one year of separation from the military[,] it is not possible to opine which noise event was the causative factor for [the Veteran's] present day hearing loss without resort[ing] to speculation.

The VA examiner also opined that the "type, degree, and configuration of hearing loss is consistent with the subjective complaint of tinnitus - more prevalent in the right ear and tinnitus is most likely due to the same causative factors as his hearing loss," which, as concluded above, could not be determined without resorting to speculation.

The United States Court of Appeals for Veterans Claims has held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  In this case, the examiner explained why she could not render an opinion regarding the relationship between the Veteran's bilateral hearing loss disability and in-service noise exposure after clinical examination, reported history from the Veteran, and review of the claims file.  As a result, the Board finds the examiner's statement is adequate because is supported with sufficient rationale for why a nexus opinion could not be provided, yet lacks probative value for these claims on appeal due to the absence of an etiological opinion.

In light of the Veteran's representative's request in the August 2013 written brief for an additional, more "complete" VA examination, the Board remanded the case in September 2013 for additional evidentiary development.  Specifically, the Board requested that the March 2010 VA examiner (or if unavailable another VA audiologist) review the entire claims folder and opine as to whether the Veteran's current hearing loss and tinnitus at least as likely as not had their origin during, or are in some way the result of, the Veteran's in-service noise exposure, as opposed to his post-service construction noise exposure.

In October 2013, another VA audiologist provided an additional medical opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus and in-service noise exposure.  Following a review of the claims file, to include consideration of continuous symptoms of tinnitus since service, the VA physician opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was explained that
	
[no] audiometric data was found in military service treatment records[;] [h]owever, Veteran had indicated "NO" to hearing loss and "NO" to Ears, Nose and throat trouble per separation exam[ination] dated February [sic] 1973.  Veteran's hearing status is unknown until he was seen at Kaiser Permanente for audio[logical] evaluation on January [sic] 2009 of which hearing loss was documented by Kaiser 36 years after separation from service. . . .  [In addition,] [r]eview of military service treatment record[s] did not show complaint or treatment of tinnitus during active military service.  Veteran reported tinnitus per his audio[logical] exam[ination] at Kaiser in 2009 (36 years after separation).

The VA physician provided a rationale that indicates an accurate review of the Veteran's claims file and medical history, to include consideration of the Veteran's post-work history, and provided a conclusion with supportive rationale.  Thus, the October 2013 VA medical opinion regarding bilateral hearing loss and tinnitus is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges that the Veteran is competent to report his exposure to loud noise while in service and during his post-service occupation in the construction field, as well as lack of use of hearing protection devices during and after service.  Nevertheless, the Board finds the Veteran does not have the experience, education, training, and expertise to provide an opinion regarding the etiology of his current bilateral hearing loss and tinnitus; thus his competent reports pertaining to the element of a nexus are less probative than the October 2013 VA medical opinion.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

To the extent that the Veteran's assertions allege a continuity of hearing loss and tinnitus symptoms since separation from service, his current disorders were not noted until the January 2009 private audiological evaluation, which was over 35 years after separation from service under honorable conditions in February 1973.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  

Moreover, his assertions of continuous symptomatology of tinnitus since service in 1971 is inconsistent with, and outweighed by other more contemporaneous evidence of record, thus not credible.  As noted above, the Veteran reported on the February 1973 Report of Medical History to not having or ever having had a history of ear trouble, which was after he reportedly states his tinnitus began in 1971.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter a veteran wrote during treatment than to his subsequent assertion years later).  The Veteran did not claim that symptoms of tinnitus began in service until he filed his current VA disability compensation claim in March 2009.  Such recent statements made for VA disability compensation purposes are of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In sum, the Board finds that the evidentiary record does not contain positive probative evidence to establish that the third criteria to establish service connection on a direct basis has been met.

Lastly, a chronic bilateral hearing loss or tinnitus disability did not manifest to a compensable degree within one year of separation from service, was not noted to be chronic during service, and did not have onset during service.  As discussed above, review of the evidentiary record does not show there were chronic symptoms of bilateral hearing loss or tinnitus in service or manifestations sufficient to identify a chronic disease entity, nor evidence within one year of separation from service note bilateral hearing loss or tinnitus.  Accordingly, service connection under these bases is not warranted.  See 38 C.F.R. §§ 3.303(b), (d), 3.307(a)(3), 3.309(a).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


